Citation Nr: 0839358	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-32 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypothyroidism.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to service connection for basal cell 
carcinoma (claimed as skin cancer) as a result of exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied the issues on appeal. 

The Board notes that, in the December 2004 rating decision, 
the RO reopened and then confirmed and continued the denial 
of the veteran's claim for service connection for 
hypothyroidism.

However, even if an RO makes an initial determination to 
reopen a claim, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108 and 7104(b) to review the RO's preliminary decision 
and must find new and material evidence in order to establish 
its jurisdiction to review the merits of a previously denied 
claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Thus, the Board will first determine whether new and material 
evidence has been submitted.  If new and material evidence 
has been received, the Board will reopen the claim and 
consider entitlement to service connection for hypothyroidism 
on a de novo basis.

In September 2008, the veteran attended a hearing at the RO 
before the undersigned.  A transcript of this hearing has 
been associated with the claims file.

The issues of entitlement to service connection for 
hypothyroidism is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1987 rating decision, the RO denied service 
connection for hypothyroidism.  The veteran did not file a 
timely appeal with respect to this issue. 

2.  Evidence received since the November 1987 rating decision 
relates to a previously unestablished element of the claim 
and raises a reasonable possibility of substantiating the 
claim for service connection for hypothyroidism. 

3.  Current basal cell carcinoma has been diagnosed and 
medically attributed to the veteran's exposure to radiation 
during service.


CONCLUSIONS OF LAW

1.  The November 1987 rating decision, which denied 
entitlement to service connection for hypothyroidism, became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

2.  Evidence received since the November 1987 decision is new 
and material, and service connection for hypothyroidism is 
reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  The veteran's basal cell carcinoma was incurred during 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 
2008);  38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.309, 3.311 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
to reopen and grant the claims, further assistance is 
unnecessary to aid the veteran in substantiating his claims.  


I.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypothyroidism.

Analysis

A November 1987 rating decision denied service connection for 
hyperthyroidism secondary to radiation exposure on the basis 
that the veteran's hyperthyroidism was not a result of 
exposure to ionizing radiation in 1958.  The veteran did not 
appeal the November 1987 rating decision within a year, and 
it is final.  38 U.S.C.A. § 7105.

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for hyperthyroidism.  38 U.S.C.A. § 5108.

The veteran filed a claim to reopen entitlement to service 
connection in February 2004.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Evidence received since the November 1987 rating decision 
includes an August 1992 treatment record.  The treating 
physician noted that the veteran's hypothyroidism was 
"interesting considering his exposure to hydrogen bomb 
explosions in the Pacific years ago". 

This statement relates to the previously unestablished 
element of a link between the veteran's current disability 
and his service.  This evidence is new and material.  As new 
and material evidence has been submitted the claim for 
service connection for hypothyroidism is reopened.   


II.  Entitlement to service connection for basal cell 
carcinoma (claimed as skin cancer) as a result of exposure to 
ionizing radiation.

Governing Statutes and Regulations

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For veterans who were exposed to ionizing radiation during 
service, service connection for a condition that is claimed 
to be attributable to such exposure may be established in one 
of three different ways.  First, there are certain types of 
cancer that are presumptively service-connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" that will be service-connected, provided that 
certain conditions specified in that regulation are met. 
Other "radiogenic" diseases, such as any form of cancer 
listed under 38 C.F.R. § 3.311(b)(2), found 5 years or more 
after service in an ionizing radiation exposed veteran, may 
be service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.

Third, direct service connection can be established by 
showing that the disease was incurred during, or aggravated 
by, service.  Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 
1994).

Legal Analysis

The veteran contends that he was exposed to ionizing 
radiation while he was stationed aboard the U.S.S. Collett in 
1958 at the Eniwetok Atoll (see his March 2005 Radiation Risk 
Activity Information Sheet).  His military personnel records 
confirm that he served aboard the U.S.S. Collett in May 1958.  
There is no evidence of radiation exposure in his personnel 
records.  

VA Medical Center (VAMC)  treatment records indicate the 
veteran received a diagnosis of basal cell carcinoma of the 
left leg in October 2001.  Subsequent records indicate a 
diagnosis of basal cell carcinoma on his upper back, and left 
arm. 

In a May 2008 VAMC treatment note, the treating physician 
noted that the veteran had a history of multiple basal cell 
carcinomas due to a history of ionizing radiation.

At his September 2008 hearing, the veteran testified that he 
was aboard the U.S.S. Collett in 1958 when it conducted 16 
atomic hydrogen detonations.  He also testified that the VA 
treating physician, a dermatologist, took a history of his 
military radiation exposure prior to rendering that opinion.

Skin cancer is not one of the cancers for which service 
connection is presumed for radiation exposed veterans under 
38 C.F.R. § 3.309(d).  Skin cancer is considered a radiogenic 
disease that may be induced by ionizing radiation under 38 
C.F.R. §3.311(b)(2), but the veteran's personnel records do 
not contain a Record of Exposure to Ionizing Radiation (DD 
Form 1141).  

The record reflects that a dose estimate prepared in June 
2004 reported that the veteran's whole body gamma MREM dose 
was 598.  

The May 2008 VAMC treatment note provided a medical opinion 
supporting a direct nexus between the veteran's exposure to 
radiation during military service and his current basal cell 
carcinoma cancer.  

The doctor's opinion was based on accurate statements from 
the veteran that he served in Eniwetok atoll in 1958 and that 
he was exposed to radiation during that period.  Furthermore, 
there are no negative medical opinions of record and the 
Board is mindful that it cannot make its own independent 
medical determination. See Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Therefore, resolving all reasonable doubt in the 
veteran's favor, his claim for service connection for basal 
cell carcinoma is granted.  See 38 U.S.C.A. § 5107(b); see 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

New and material evidence has been received and a claim of 
entitlement to service connection for hypothyroidism is 
reopened.

Entitlement to service connection for basal cell carcinoma 
(claimed as skin cancer) as a result of exposure to ionizing 
radiation is granted.

REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

As noted above, in an August 1992 treatment record, the 
treating physician noted that the veteran's hypothyroidism 
was "interesting considering his exposure to hydrogen bomb 
explosions in the Pacific years ago".  The Board finds that 
this statement, while not sufficient to grant service 
connection, provides some indication that his claimed 
disability may be associated with exposure to ionizing 
radiation.  Under such circumstances, the Board finds that 
VA's duty to provide a VA examination has been triggered.  
See 38 C.F.R. § 3.159 (2007); see also McLendon v. Nicholson, 
supra.  Furthermore, such examination is needed to provide 
additional competent medical evidence which will aid the 
Board in its determination of the veteran's claims.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (where there is 
competent evidence of a current disability and evidence 
indicating an association between the disability and active 
service, there must be competent evidence addressing whether 
a nexus exists). 

An examination is needed to obtain a competent medical 
opinion as to whether current hypothyroidism is related to 
service.  Prior to the examination, the RO should obtain any 
current VA treatment records pertaining to the claimed 
disorder dated from January 2005 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all VA treatment 
records regarding the claimed 
hypothyroidism dated from January 2005 to 
the present and associate those records 
with the claims folder.

2.  The veteran should be afforded an 
examination in order to determine whether 
he has hypothyroidism, and if so, the 
etiology of the disability.

The examiner should review the claims 
folder and provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
current hypothyroidism disability had its 
onset in service, or is otherwise the 
result of a disease or injury in service 
(including any exposure to ionizing 
radiation).  The examiner should provide 
a rationale for all opinions. 

3.  If the benefits sought on appeal are 
not fully granted, a supplemental 
statement of the case should be issued, 
before the case is returned to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


